Citation Nr: 0606025	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  01-00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from September 1982 to June 
1987, and active duty for training service from October 1988 
to April 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In March 2004 the Board remanded the case for further 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the Travel Board hearing of September 2002, the veteran 
testified that he had served on active duty from September 
1982 to June 1987, had served during the Persian Gulf War in 
October of 1990 or 1991, and had been in the Reserves from 
May 1988 to July 2000.  In its prior remand the Board 
requested that the RO verify all period of service including 
service from September 1982 to June 1987, and from October 
1988 to April 1989.  In its request for information to NPRC, 
Code 13, of February 2005, the RO requested copies of any 
separation documents and listed periods of active duty 
through April 1991.  The request then asked for verification 
of only the periods of time listed.  To both requests, code 
13 replied that the records requested had not yet been 
retired to Code 13 and that the request was being forwarded 
to Code 21 for a reply.  DD-214s of the periods listed in the 
request have been attached to the record.  Except for the 
time period of January to April 1991, there has been no 
request for verification of active duty time periods from May 
1988 to July 2000.

At the VA examination of August 2004, the examiner opined 
that she could not make a determination as to whether the 
veteran's diabetes is related to service or not since the 
question to be answered is whether the veteran was on active 
duty or not at the time of the diagnosis.  The examiner went 
on to state that "as per the veteran he has been known to 
have diabetes since 1998, so the regional office has to 
determine about the military service and connection to the 
diabetes."  

Finally, the Board notes that the DD 214 which appears to be 
for the time period of January to April 1991 is illegible and 
a new copy should be attached to the record.

To ensure VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case 
REMANDED for the following action:

1.	The RO should verify periods of active 
duty or active duty for training from 
May to October 1988 and from April 1989 
to July 2000.

2.	The RO should obtain a legible copy of 
the DD 214 for the time period of 
January to April 1991 and associate it 
to the claim file.

3.	The RO should inform the veteran that 
he must submit any evidence of active 
duty or active duty for training that 
he may have in his possession for the 
time periods of May to October 1988 and 
from April 1989 to July 2000.

If upon completion of the order the claim remains denied, the 
RO should return the case to the Board for proper appellate 
review.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


